Case 3:16-cv-03038-BTM-WVG Document 352 Filed 10/29/20 PageID.9407 Page 1 of 4




   1
   2
   3
   4
   5
   6                         UNITED STATES DISTRICT COURT
   7                       SOUTHERN DISTRICT OF CALIFORNIA
   8
   9   ODYSSEY REINSURANCE                       Case No. 3:16-cv-03038-BTM-WVG
       COMPANY, a Connecticut corporation
 10                                              FINDINGS OF FACT AND
                                                 CONCLUSIONS OF LAW RE
 11                                              MOTION OF PLAINTIFF ODYSSEY
                          Plaintiff              REINSURANCE COMPANY FOR
 12                                              ORDER DIRECTING PAYMENT OF
       v.                                        CERTAIN REGISTRY FUNDS NOT
 13                                              SUBJECT TO PENDING APPEAL
       RICHARD KEITH NAGBY, et al.
 14
 15                       Defendants.

 16
 17

 18          The Motion of Plaintiff Odyssey Reinsurance Company (“Odyssey Re”) For

 19    Order Directing Payment of Certain Registry Funds Not Subject to Pending Appeal

 20    (Docket No. 344) came on for hearing on October 19, 2020 on the 2:00 p.m. calendar,

 21    before the Honorable Barry Ted Moskowitz. Dean T. Kirby, Jr., Kirby & McGuinn, A

 22    P.C. appeared for Plaintiff Odyssey Reinsurance Company. No opposition to the

 23    Motion was filed. There were no other appearances. The Court having considered the

 24
                                                1
       FINDINGS OF FACT AND CONCLUSIONS OF LAW RE MOTION FOR ORDER DIRECTING
                             PAYMENT OF REGISTRY FUNDS
Case 3:16-cv-03038-BTM-WVG Document 352 Filed 10/29/20 PageID.9408 Page 2 of 4




   1   moving papers and the argument of counsel, and further based upon the entire record
   2   in this case, enters the following findings of fact and conclusions of law.

   3   FINDINGS OF FACT
   4         1.     The sum of $199,308.92, which was deposited to the registry of this
   5   Court, is the property of defendant and judgment debtor Diane Dostalik (“Dostalik”),

   6   held in the name of the 2015 Diane M. Dostalik Trust (the “Dostalik Trust”). The
   7   Court makes this finding based upon the following evidence contained in the record:
   8                1.1   The Grant Deed from Richard K. Nagby and Diane Nagby as Co-

   9         Trustees of the Richard and Diane Nagby Revocable Trust dated February 2,
 10          2015, to Diane M. Nagby as Grantee a copy of which is attached as Exhibit 1 to
 11          the Declaration of Dean T. Kirby, Jr. filed in this action on July 7, 2020 as

 12          Docket No. 344-3 (the “Kirby Declaration”).
 13                 1.2   The Trust Transfer Deed from Diane M. Nagby as Grantor to
 14          Diane M. Dostalik, Trustee of the 2015 Diane M. Dostalik Trust dated April 27,

 15          2015, a copy of which was attached as Exhibit 2 to the Kirby Declaration.
 16                 1.3   The Deed of Trust, in favor of Unison Agreement Corporation as
 17          beneficiary, recorded April 15, 2019 showing as Borrower Diane M. Dostalik,

 18          Trustee of the 2015 Diane Dostalik Trust, a copy of which was attached as
 19          Exhibit 10 to the Kirby Declaration.
 20                 1.4   The Seller’s Final Settlement Statement dated April 7, 2020,

 21          naming as the Seller Diane Dostalik, a copy of which was attached as Exhibit
 22          15 to the Kirby Declaration.
 23

 24
                                                    2
       FINDINGS OF FACT AND CONCLUSIONS OF LAW RE MOTION FOR ORDER DIRECTING
                             PAYMENT OF REGISTRY FUNDS
Case 3:16-cv-03038-BTM-WVG Document 352 Filed 10/29/20 PageID.9409 Page 3 of 4




   1               1.5    The Grant Deed, a copy of which is attached as Exhibit 18 to the
   2         Supplemental Declaration of Dean T. Kirby, Jr. filed October 21, 2020 (the

   3         “Supplemental Kirby Declaration” Docket No. 350)
   4         2.    The sum of $39,929.96, which was deposited to the registry of this Court
   5   is the property of Dostalik, which was held in the name of the Dostalik Trust. The

   6   Court makes this finding based upon the following evidence contained in the record:
   7               2.1    The Business Records Declaration of Risela Rivera, including the
   8         statement of account which is included in Exhibit 17 to the Supplemental Kirby

   9         Declaration, as page no. CAYE 000075.
 10          3.    The Dostalik Trust is a revocable trust. The Court makes this finding
 11    based upon the following evidence contained in the record.

 12                3.1    The Certification of Trust, a copy of which was attached as Exhibit
 13          6 to the Kirby Declaration, and which is included in Exhibit 17 to the
 14          Supplemental Kirby Declaration as page CAYE 000160.

 15                3.2    The Declaration of Trust copy of which was attached as Exhibit 7
 16          to the Kirby Declaration, and which is included in Exhibit 17 to the
 17          Supplemental Kirby Declaration as pages CAYE 000142-159.

 18                3.3    The Trust Transfer Deed from Diane M. Nagby as Grantor to
 19          Diane M. Dostalik, Trustee of the 2015 Diane M. Dostalik Trust dated April 27,
 20          2015, a copy of which is attached as Exhibit 2 to the Kirby Declaration, which

 21          document states that the deed is a “Transfer to a revocable trust.”
 22    ///
 23    ///

 24    ///
                                                  3
       FINDINGS OF FACT AND CONCLUSIONS OF LAW RE MOTION FOR ORDER DIRECTING
                             PAYMENT OF REGISTRY FUNDS
Case 3:16-cv-03038-BTM-WVG Document 352 Filed 10/29/20 PageID.9410 Page 4 of 4




   1   CONCLUSIONS OF LAW
   2         4.     Property vested in a trust which is revocable by the judgment debtor is

   3   treated as property of the judgment debtor in that it is subject to the claims of
   4   creditors. Calif. Probate Code §18200; Zanelli v. McGrath, 166 Cal.App. 4th 615, 633
   5   (2008).

   6         5.     The Court may assign a right to payment which is the property of the
   7   judgment debtor to the judgment creditor in order to enforce a money judgment. Calif
   8   Code Civ. Proc. §§ 695.010(a); 708.510(a). In re Advanced Biomedical, Inc., 547 B.R.
   9   337, 340-42, 346 (Bankr. C.D. Cal. 2016).”
 10    ///
 11    Dated: October 28, 2020

 12
 13
 14
 15
 16
 17

 18
 19
 20

 21
 22
 23

 24
                                                   4
       FINDINGS OF FACT AND CONCLUSIONS OF LAW RE MOTION FOR ORDER DIRECTING
                             PAYMENT OF REGISTRY FUNDS
